--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.41
 
 
DEFERRAL AGREEMENT
William R. Campbell




The TVA Board of Directors has approved your participation in TVA’s Long-Term
Deferred Compensation Plan (Plan) under the following terms:



               
Vesting Date(s)
Vesting Amount
Duration of deferral agreement:
5 years and 4 months
     
First compensation credit:
$70,000 (05/14/2007)
 
05/14/2007
$70,000
Second compensation credit:
$200,000 (10/01/2007)
 
09/30/2012
Balance of account
Third compensation credit:
$200,000 (10/01/2008)
 
09/30/2012
Balance of account
Fourth compensation credit:
$200,000 (10/01/2009)
 
09/30/2012
Balance of account
Fifth compensation credit:
$200,000 (10/01/2010)
 
09/30/2012
Balance of account
Sixth and final compensation credit:
$200,000 (10/01/2011)
 
09/30/2012
Balance of account
Total credits over deferral period:
$1,070,000
     
Expiration date:
09/30/2012
               



Please read the following provisions carefully and indicate your approval by
signing at the designated place below.
________________________________________________________________________________


As a participant in the Plan, I hereby agree to be bound by the following terms
and conditions:


Annual deferred compensation credits as stated above will be made to an account
in my name to cover a service period of approximately 5 years and 4 months,
beginning on May 14, 2007, and ending on September 30, 2012, provided that I
remain employed by TVA through September 30, 2012.  I shall be entitled to
compensation credits including interest and returns on the vesting dates as
stated in the above schedule provided that I remain employed by TVA through the
vesting periods.  The first credit shall be made directly to an account in TVA’s
Merit Incentive Supplemental Retirement Income Plan (MISRIP) and will be paid
out to me, upon termination of my employment with TVA, in five annual
installments or in accordance with otherwise applicable IRS rules.  Upon
expiration of this agreement, the balance of the account, including interest and
return as provided below, will be transferred to my TVA deferred compensation
account and all credits from this agreement will be paid out to me, upon
termination of my employment with TVA, in five annual installments or in
accordance with otherwise applicable IRS rules.


I understand that I must be an employee of TVA at the time of the vesting dates
stated above or no payments or transfers under the Plan will be made by TVA and
any credits to my account will be extinguished.  However, in the event that TVA
terminates my employment during the term of this agreement through no act or
delinquency of my own, this agreement is terminated as of the date of my
termination and no further credits will be made under it and any credits in my
account from this agreement, including interest or return as provided below, at
the time of termination will become vested.  The balance of my account will be
transferred to my TVA MISRIP account and all credits from this agreement will be
paid out to me in five annual installments or in accordance with otherwise
applicable IRS rules.  If TVA terminates my employment for cause prior to the
expiration of this agreement, no further credits will be made and my unvested
account balance will be forfeited.  In the event of my death during the term of
this agreement, my account balance will be paid to the person identified on my
beneficiary designation form or, in the absence of such designation, to my
estate, in a manner permitted by applicable IRS rules.


Interest will be credited to the balance reflected in my deferral account on the
same basis as interest is calculated and credited under MISRIP.  In the
alternative, I may choose to have my balance adjusted based on the return of the
funds I select under the same conditions as are contained in MISRIP.  I
understand that I am solely responsible for the risk associated with any return
elections that I make.


I understand that nothing contained in this agreement shall be construed as
conferring the right to continue in the employment of TVA as an executive or in
any other capacity and that the payment election I have made is final (not
revocable).






/s/ William R. Campbell
 
  6/12/07
William R. Campbell
 
Date
                 
  /s/ John E. Long, Jr.
 
  6/15/07
Chief Officer
 
Date


